PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/071,747
Filing Date: 20 Jul 2018
Appellant(s): NILSSON et al.



__________________
Brian S. Rosenbloom (Reg. No. 41,276)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021.
06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A.   Appellant's arguments with respect to Scalia et al (US 2012/0165063) and Park et al (US 2012/0200459) on claims 1, 3, 25, 27, 35 and 36 have been fully considered but they are not persuasive. 
The appellant argues that the combination of Scalia and Park does not teach determining... an antenna element separation between one or more pairs of active antenna elements, as required by claim 1. (Brief page 7). The appellant also alleges that that the discussed in the final office action, regarding the interpretation given to the determining an antenna element separation between one or more pairs of active antenna elements as “determining the number of antennas to switch on or switch off” is unreasonable. In support of this allegation, appellant uses an antenna system having an array of 5 as example to shows/discuss the antenna element separation between a pairs of active antenna elements; and states that “turning off (or turning on) antenna elements may have no effect on the antenna separation between any one or more pairs of the active antenna elements.” (Brief pages 7-9). The examiner respectfully disagrees. First, according appellant’s invention, an antenna element separation between one or 
 
Regarding claim 3, the appellant argues that the combination of Scalia and Park does not teach disclose, teach, or suggest: selecting, among the set of predetermined antenna element separations, an antenna element separation best corresponding to a n-(q+1)            
                λ
            
         and  table  1 the antenna distance(D) column), an antenna element separation best corresponding to a performance requirement in the communication system (see paragraphs 0046-0047, table 1, “…the number of antennas selected according to the increase in the level index”).
Moreover, the appellant’s antenna element separation (i.e., distance) between a pairs of active antenna elements as shown in figures 3b and 5b low traffic antenna configuration and the Park reference antenna element separation between a pairs of active antenna elements as shown in figure 4, level 2 and level 1 antenna configuration, are very similar. In the appellant’s figures 3b and 5b low traffic antenna configuration, the antenna element separation (i.e., distance) between two active             
                λ
            
         and 2            
                 
                λ
            
        , respectively. Similarly, in the Park’s figure 4, level 2 and level 1 antenna configuration, the antenna element separation (i.e., distance) between two active antenna elements is             
                λ
            
         and 2            
                 
                λ
            
        , respectively. 
See below the annotated figure 4 of Park reference

    PNG
    media_image2.png
    495
    739
    media_image2.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
Conferees:
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        

/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in